DISMISSED and Opinion Filed June 27, 2022




                                              S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-22-00594-CV
                                         No. 05-22-00595-CV
                                         No. 05-22-00596-CV
                                         No. 05-22-00597-CV

                             IN RE JOSEPH DINGLER, Relator

         Original Proceedings from the County Court at Law No. 2
                          Rockwall County, Texas
  Trial Court Cause Nos. CR19-1769, CR19-1770, CR19-1771 & CR19-1772

                             MEMORANDUM OPINION
                     Before Justices Molberg, Pedersen, III, and Garcia
                                 Opinion by Justice Garcia
        Joseph Dingler has filed an original petition for writ of habeas corpus

contending he is being illegally detained on pending misdemeanor charges in

Rockwall County.1

        This Court does not have original jurisdiction to consider petitions seeking

habeas relief generated in connection with criminal proceedings. See TEX. CODE



    1
      In the body of his petition, relator also asks for original habeas relief for a hold Travis County placed
on him for a misdemeanor charge in Travis County. Because Travis County lies outside our district, we are
without jurisdiction and take no action on relator’s request for relief on the Travis County misdemeanor
case. See TEX. GOV’T CODE § 22.201(f); see also TEX. CODE CRIM. PROC. art. 11.09 (requiring article 11.09
habeas application be brought before county judge in county in which misdemeanor is charged).
CRIM. PROC. art. 11.05; TEX. GOV’T CODE § 22.221(d); In re Spriggs, 528 S.W.3d

234, 236 (Tex. App.—Amarillo 2017, orig. proceeding); In re Ayers, 515 S.W.3d

356, 356–57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam);

see also In re Thomas, 05-14-01320-CV, 2014 WL 6546580, at *1 (Tex. App.—

Dallas Oct. 23, 2014, orig. proceeding) (mem. op.).

      We dismiss for want of jurisdiction relator’s original petition for writ of

habeas corpus.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE



220594F.P05




                                       –2–